Citation Nr: 1226628	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  99-05 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including as secondary to the Veteran's service-connected disabilities. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1961 to January 1965. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Veteran's claim has previously come before the Board in February 2001, December 2003, January 2009 and June 2010.  On each occasion the Board remanded the claim for further development.  The requested development has now been completed and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDING OF FACT

The relevant evidence is in relative equipoise as to whether the Veteran's acquired psychiatric disorder has been caused or aggravated by his service-connected conditions.  


CONCLUSION OF LAW

Resolving reasonable doubt in his favor, the Veteran has an acquired psychiatric which is related to his service-connected conditions.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has asserted that he is entitled to service connection for an acquired psychiatric disorder.  In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must contain: (1) evidence of a current disability, (2) evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  

In a claim for secondary service connection, the regulations provide that service connection shall be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.  In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service connection may also be warranted for a non-service-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

The Board makes particular note that VA amended its regulations pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the Veteran's appeal was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to the October 10, 2006.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects). 

As a preliminary matter, the Board does note that the Veteran has been granted entitlement to service connection for a back disorder with a 40 percent rating; a bladder disorder with a 40 percent rating; peroneal nerve involvement of the left and right lower extremities, each rated as 20 percent disabling; bilateral hearing loss with a 20 percent rating; tinnitus with a 10 percent rating; recurrent epididymitis with a 10 percent rating; and erectile dysfunction with a noncompensable rating.  The Veteran has been assigned a total disability rating based on individual unemployability since October 21, 2008.  

The Veteran does not contend, and service treatment records do not indicate, that his acquired psychiatric disorder began in service.  The Veteran's primary contention is that his service-connected disorders have either caused or aggravated his acquired psychiatric disorder.  The relevant evidence of record includes VA treatment records, several VA examination report, private treatment records and written statements from the Veteran.  

Treatment records dating back to 1996 show that the Veteran had been diagnosed with depression.  Records from June 1999 indicate a finding that the Veteran's depression was secondary to pain.  Both VA and private treatment records show continued treatment for depression since that time.  

The Veteran was first afforded a VA examination in support of his claim in August 2001.  The examiner diagnosed the Veteran with major depressive disorder in partial remission, assigning a GAF score of 65.  No opinion regarding etiology was rendered.  An addendum opinion provided in March 2002 contain an opinion that the Veteran's depression is not causally related to his period service and not causally related to or aggravated by his service-connected hydrocele.  

An August 2002 letter from a VA physician indicates that the Veteran's service-connected hydrocele occurred from an airplane jump in service and that the condition is an ongoing stressor in the Veteran's life.  

The Veteran was afforded an additional VA examination in July 2010.  During that examination the Veteran reported chronic pain associated with several conditions, including his back.  The examiner diagnosed the Veteran with major depressive disorder and assigned a GAF score of 50.  The examiner observed that the Veteran was severely impaired in his interpersonal, social, avocational and vocational spheres and that his medical problems serve to heighten these difficulties through chronic pain and reminding him of his limitations.  The examiner determined that the Veteran's depression was inextricably tied up with his numerous physical problems and limitations.  Accordingly, the examiner opined that there was a 50 percent or greater likelihood that the Veteran's major depressive disorder was caused or aggravated by a service-connected condition.  In his rationale, the examiner stated that the Veteran had multiple seriously impairing medical conditions that contribute to chronic pain and that these both discourage and impair the Veteran in his attempts to functional adequately in the interpersonal, social, avocational and vocational realms.  He also noted that the Veteran's poor choice to use substances to cope with his many problems has been self-defeating, but that this substance abuse was reflective of his major depressive disorder rather than the Veteran being a primary substance abuser.  

The Veteran was afforded an additional VA examination in February 2012.  That examiner also diagnosed the Veteran with depression not otherwise specified, assigning a GAF score of 65.  He also diagnosed the Veteran with alcohol dependence.  The examiner stated that the Veteran's depression was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  He noted that the Veteran has a long history of depression and psychiatric treatment complicated by social stressors and alcohol abuse.  He also noted that the Veteran was stressed mentally regarding his physical problems, but that his depression was also due to his mother being in a nursing home and comorbid alcohol abuse.  He stated that it was impossible for him to ascertain the exact cause of the Veteran's depression without resorting to speculation.  In a March 2012 addendum the examiner stated that it was also less likely than not that the Veteran's mental diagnoses were aggravated by a service-connected disability.  In so finding, the examiner again stated that such a finding would be purely speculative as there are many aggravated causes of depression.  

After weighing the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in relative equipoise with regard to whether the Veteran's acquired psychiatric disorder has been caused or aggravated by his service-connected disorders.  For the Veteran to be successful in his claim, he needs to show only that it is at least as likely as not that the claimed disability is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.  Despite the presence of some ambiguous evidence in the claims file the Board finds that this standard has been met.  Accordingly, the benefit of the doubt is resolved in the Veteran's favor and entitlement to service connection for an acquired psychiatric disorder is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A.  § 5107(b); 38 C.F.R. § 3.102 (2011).

In making this determination, the Board is not attempting to make an independent medical determination; rather, it is weighing the evidence of record and making determinations as to the probative value of such evidence.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  

Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

ORDER

Entitlement to service connection for an acquired psychiatric disorder is granted, subject to the applicable laws and regulations governing the payment of monetary awards. 


____________________________________________
JOHN C. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


